EXAMINER’S AMENDMENT
The following is in response to the amendment of May 4, 2021.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 47, 49, 51, and 55 have been amended to be dependent on claim 34 rather than on cancelled claim 46 (which has been incorporated into claim 34) as follows: 

47. (Currently Amended) The tyre according to claim 34, wherein said at least a linking length is arranged at a distance with respect to the equatorial plane less than 40% of L/2.

49. (Currently Amended) The tyre according to claim 34, wherein said second inclined length has an inclination >45° with respect to the equatorial plane.

51. (Currently Amended) The tyre according to claim 34, wherein said second inclined length has an axial extension greater than 50% of a width of a respective lateral portion in which said second inclined length extends.

55. (Currently Amended) The tyre according to claim 34, wherein the third sipes extend substantially parallel to each other and substantially parallel to said second inclined length.

Allowable Subject Matter
Claims 33-45, 47-55, and 57-65 are allowed.
The following is a statement of reasons for allowance:  
Claims 33-45, 47-55, and 57-64:  In a car tire (tyre) having a tread comprising a central portion arranged across an equatorial plane as claimed and two lateral portions opposed with respect to the central portion as claimed, the central portion extending in axial direction for a width less than 20% of the width of the tread and comprising a plurality of sipes, and each lateral portion having a width greater than 30% of the width of the tread, the prior art does not disclose or suggest each lateral portion comprises a plurality of transversal grooves wherein the transversal grooves comprise at least a first inclined length that extends from a zone proximal to respective circumferential grooves, moving away from equatorial plane, the first inclined length having an inclination <600 with respect to the equatorial plane, and each lateral portion comprises a plurality of sipes wherein the density of the sipes is decreasing moving away from the equatorial plane.  
Claim 65:  In a car tire (tyre) having a tread comprising a central portion arranged across an equatorial plane as claimed and two lateral portions opposed with respect to the central portion as claimed, the central portion extending in axial direction for a width less than 20% of the width of the tread and comprising a plurality of sipes, and each lateral portion having a width greater than 30% of the width of the tread, the prior art does not disclose or suggest each lateral portion comprises a plurality of transversal grooves wherein the transversal grooves comprise at least a first inclined length that extends from a zone proximal to respective circumferential grooves, moving away from equatorial plane, the first inclined length having an inclination <600 with respect to the equatorial plane, and each transversal groove further comprises at least a second inclined length and at least a linking length interposed between the first inclined length and the second inclined length, the second inclined length being counter inclined with respect to the first inclined length.

Response to Arguments
Applicant's arguments submitted May 4, 2021 have been considered and are persuasive.
The rejections set forth previously based on Ochi (US 6,571,844), Ratliff Jr. (US 2004/0256039), and Himoru (EP 0718125) are hereby withdrawn.  Applicant has clearly pointed out the structural and performance differences between the tire treads of these references and the claimed tire treads, such differences being unobvious.
The amendment to claim 34 overcomes the statutory type double patenting rejection set forth previously.


Terminal Disclaimer
The terminal disclaimer filed on May 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,486,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Eric Hug/Primary Examiner, Art Unit 1748